Citation Nr: 1810825	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating for temporomandibular joint disorder (TMJ disorder).

2.  Entitlement to an initial compensable disability rating for headaches with intracranial hypotension.

3.  Entitlement to an initial compensable disability rating for optic atrophy status post cranio spinal leak and endothelial corneal defect on the left eye (eyes disability).

4.  Entitlement to an initial compensable disability rating for status post cerebral spinal fluid leak.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1981 to 1985 while a midshipman at the United States Naval Academy and also from May 1985 to March 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initially requested a Board hearing on his September 2010 VA Form 9 (Appeal to [the Board]), but withdrew this request in April 2016.

The Board remanded these claims in August 2016.


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's TMJ disorder was manifested by painful motion, but not by inter-incisal range of motion limited to at least 31 to 40 (or 30 to 34) millimeters (mm) or range of lateral excursion limited from 0 to 4 mm. 

2.  The Veteran's headaches were not manifested by characteristic prostrating attacks averaging one in 2 months over last several months.

3.  The Veteran's eyes disability was not manifested by visual impairment, to include in visual acuity, visual field and muscle function.

4.  The Veteran's status post cerebral spinal fluid leak was not manifested by any symptoms, beyond related to headaches and eye disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, but no higher, is warranted throughout the appeal period for TMJ disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2017).

2.  The criteria for an initial compensable disability rating for headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for an initial compensable disability rating for the Veteran's eyes disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.75-4.84a, Diagnostic Code 6026 (2006); 38 C.F.R. § 4.75-4.79, Diagnostic Code 6026 (2017).

4.  The criteria for an initial compensable disability rating for status post cerebral spinal fluid leak have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8046 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TMJ disorder

Factual Background and Legal Criteria

An August 2007 rating decision granted entitlement to service connection for TMJ disorder and assigned a disability rating of 0 percent (noncompensable), effective April 1, 2007 (the day after the Veteran's separation from active service).  Throughout the appeal period, the Veteran's TMJ disorder has been rated under Diagnostic Code 9905.  The applicable rating criteria for dental and oral conditions under 38 C.F.R. § 4.150 were amended, effective on September 10, 2017, and the "new" schedular criteria are applicable as of that date.  See 82 Fed. Reg. 36080 (August 3, 2017).  As such, the Board will consider the "old" schedular criteria during the entire appeal period and will also consider the "new" schedular criteria as of their September 10, 2017 effective date.

Under the "old" schedular criteria, Diagnostic Code 9905 (titled Temporomandibular articulation, limited motion) provided a 10 percent disability rating for inter-incisal range of motion limited between 31 to 40 mm and higher disability ratings were provided for more limited range of motion.  A 10 percent disability rating was also provided for range of lateral excursion limited from 0 to 4 mm (ratings for limited inter-incisal movement are not combined with ratings for limited lateral excursion).  

Under the "new" schedular criteria, Diagnostic Code 9905 (titled Temporomandibular disorder (TMD)) provides a 10 percent disability rating for interincisal range of motion between 30 to 34 mm (based on maximum unassisted vertical opening) and higher disability ratings are provided for more limited range of motion.  Higher disability ratings are also available based on the use of texture-modified diets and dietary restrictions to different levels of mechanically altered foods.  A 10 percent disability rating is also provided for lateral excursion range of motion from 0 to 4 mm (ratings for limited interincisal movement are not combined with ratings for limited lateral excursion).

The Veteran filed his claim for entitlement to service connection in March 2007 and listed a disability of temporal mandibular joint.  He was afforded a VA examination in April 2007.  The examination report referenced that during active service the Veteran's "TMJs began to pop and jump while openi[]ng and closing and chewing" and that "[b]y avoiding opening too wide, though the TMJs continue to pop and jump, they do not get tender."  Upon examination of the TMJs, it was noted that "no tenderness to palpation, but very pronounced jumping and popping with every movement, up, down, [right] and [left]."  X-ray results were noted as "TMJs unremarkable."  Range of motion was noted vertically (inter-incisal) as to 50 mm, but it was noted that "TMJs popped at 10 mm and 30 mm on opening and 30 mm on closing."  Range of motion was noted for lateral excursion to 14 mm both on the right and left, but it was noted that "TMJs jumped with loud pop at 4 mm each way."   A diagnosis was noted of TMJ disorder "mild to moderate."  Effects on everyday activities were noted as "[n]one" and it was stated "[s]tifles yawns and avoids opening very wide for large food objects, as these add pain and tenderness to the symptoms of the TMJs."  It was noted that "[s]urgery is not indicated unless the TMJ condition becomes very much more painful."    

In the March 2008 Notice of Disagreement (NOD), the Veteran stated that "[a]t this current time I have limitations on the ability to fully close my mouth, and when I bite down I get a pain in my right jaw near my ear.  I also get a burning sensation in my ear, which I believe is caused by the same condition."  He noted that he was "currently being seen by a TMJ specialist (it began on 10Jan08), who is fitting me for a 'mouthguard.'"  On a July 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), he stated that "I have been seeing Dr. [S.] and Dr. [G.] for TMJ.  In mid January my jaw locked open for several days.  I now wear a mouth piece for alignment."

On the July 2008 VA Form 21-4142, the Veteran listed Dr. G., an oral surgeon, and Dr. S, a primary care physician.  Records were obtained from in July 2010 from Dr. S., which included handwritten notes that were difficult to read.  A January 2008 note appeared to reference the Veteran as having pain in the TMJ when opening his mouth.  While records were requested from Dr. G., it appears the only response received (in September 2008 and July 2010) was a page listing the costs for receiving the requested records and actual medical records were not received.

On the September 2009 VA Form 9, the Veteran did not list TMJ disorder as an issue he was appealing and did not address the issue.  The Veteran's representative stated in the July 2016 Informal Hearing Presentation (IHP) that, essentially, all of the Veteran's disabilities had "significantly worsened" and that his prior VA examinations "no longer accurately reflect the severity of his disabilities."  The representative also referenced that the April 2007 VA examination reported noted "an identifiable popping and clicking sound associated to the Veteran's disability every time he uses his joint.  The sound causes the Veteran an objective and chronic tinnitus" and that "the RO failed to appropriately rate the disability as either a symptom of the TMJ which would be at minimum 10 percent disability or as a secondary disability to his TMJ despite the evidence clearly being noted within the exam results."  

The Board remanded the Veteran's claim in August 2016 to, as relevant, afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in July 2017.  The examination report listed a diagnosis of "[TMJ] Disorder (very mild [and] non debilitating."  It was noted that the Veteran reported that "the left joint pops when he opens very wide and that if it pops too often, it can become painful.  Otherwise, he says his popping joints have never been a problem for him."  It was further noted that the Veteran reported that "there has never been a need for him to restrict his diet of the tougher foods (bagels, raw fruits and vegetables, large sandwiches, etc.), and that he just avoids opening really wide to avoid the popping of the left TMJ."  The Veteran did not report TMJ flare-ups or functional loss or functional impairment of the TMJ.  Range of motion was noted for inter-incisal distance (vertical) of 54 mm (noted as on both active and passive motion).  Range of motion was noted (noted as on both active and passive motion) for right lateral excursion of 12 mm and left lateral excursion of 11 mm.  For both the left and the right, the Veteran was able to perform repetitive use testing and there was no additional functional loss noted after three repetitions.  Also for both the left and the right, it was noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  For both the right and left, no pain was noted on exam, there was not evidence of pain with chewing and there was not objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

Crepitus or clicking of the joints was noted bilaterally.  For the right it was noted "[v]ery soft click of the right TMJ on opening at the 13 mm. interincisal distance.  No pain reaction was noted" and for the left it was noted "[m]oderately lo[]ud click of the left TMJ on opening at the 47 mm. interincisal distance.  No pain reaction was noted."  It was noted that the Veteran's TMJ condition did not impact his ability to work.  It was also noted that "Veteran reported with a chief concern of jaw popping when opening his mouth.  He states, 'It's no big deal.  I'm not asking for any money for it.'  He says he just want the popping documented in case any thing changes in the future."  The examiner noted upon examination "early popping of right TMJ on opening and late popping of left TMJ on wide opening; no deviation of the mandible on opening/closing; opening/closing and side-to-side jaw movements are done very easily and without any hesitations through a full range of motions."  The examiner noted negative left and right TMJ pain palpation, muscle pain palpation, TMJ crepitus and TMJ locking.  TMJ popping was noted bilaterally.  Pain with wide opening was noted on the left (but not the right) and it was stated "by [V]et[eran]'s report if done too often."  An assessment was noted of TMJ disorder "very mild; with the ability to perform a full range of motions and functions."  The examiner referenced that the Veteran was currently rated at 0 percent and stated that "[b]ased on my examination results and a review of this [V]et[eran]'s records, I do not recommend a change in that rating.  There is no evidence to indicate[] that there has been any change in the severity of this [V]et[eran]'s TMJ condition since 2007."

The Veteran's representative listed in the November 2017 IHP the issue on appeal as TMJ disorder "with objective and chronic tinnitus from joint crepitus."  The representative stated that "the Veteran has refined his first contention...to include the chronic and objective tinnitus which had been discussed within the previous IHP of July 2016 but failed to be addressed by the BVA in its previous decision" and that "[t]herefore, the Veteran has altered his contention in hopes that this issue will be correctly addressed since it was again noted within his exam."

Analysis

With respect to the "old" rating criteria, a 10 percent disability rating is warranted for inter-incisal range of motion limited between 31 to 40 mm.  This was not shown by the evidence of record.  As noted, the April 2007 VA examination report noted inter-incisal range of motion to 50 mm and the July 2017 VA examination report noted interincisal range of motion to 54 mm.  As such, the criteria for a 10 percent disability rating were not met.  In addition, higher disability ratings are warranted based on more limited range of motion, which were necessarily also not demonstrated.  In addition, under the "old" rating criteria a 10 percent disability rating is warranted for range of lateral excursion limited from 0 to 4 mm.  This was not shown by the evidence of record.  As noted, the April 2007 VA examination report noted lateral excursion range of motion to 14 mm bilaterally and the July 2017 VA examination report noted right lateral excursion of 12 mm and left lateral excursion of 11 mm.  As such, the criteria for a 10 percent disability rating were not met.  

With respect to the "new" rating criteria, which can be considered as of September 10, 2017, 10 percent disability ratings are warranted based on interincisal range of motion between 30 to 34 mm and lateral excursion range of motion from 0 to 4 mm.  Neither was shown by the evidence of record, as explained above.  In addition, while higher disability ratings are also available based on the use of texture-modified diets and dietary restrictions to different levels of mechanically altered foods, the evidence did not indicate that the Veteran had dietary restrictions to mechanically altered foods (which are defined as blending, chopping, grinding or mashing of food).  As such, the "new" criteria for a 10 percent disability rating were not met.  

The Board, however, notes that 38 C.F.R. § 4.59 (2017) provides that "[t]he intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), Burton v. Shinseki, 25 Vet. App. 1 (2011) (both discussing 38 C.F.R. § 4.59).  

As noted above, the evidence referenced the Veteran as having pain on motion of his TMJs.  In this regard, the April 2007 VA examination report referenced that the Veteran "avoids opening very wide for large food objects, as these add pain and tenderness to the symptoms of the TMJs;" a January 2008 private medical record from Dr. S. appeared to reference the Veteran as having pain in the TMJ when opening his mouth; in the March 2008 NOD the Veteran stated that "when I bite down I get a pain in my right jaw"; and the July 2017 VA examination report referenced that "the left joint pops when he opens very wide and that if it pops too often, it can become painful" and also noted pain with wide opening on the left side.  In light of the painful motion of the TMJs, the Board finds that at least the minimum compensable disability rating for the joint, which is 10 percent, is warranted pursuant to 38 C.F.R. § 4.59 (2017).  As pain was referenced during the entire appeal period, the Board finds that a 10 percent disability rating is warranted throughout the appeal period for the Veteran's TMJ disorder.

The Board also finds that a still higher disability rating is not warranted.  As noted, the Veteran did not meet the schedular criteria for a 10 percent disability rating during the appeal period.  The Board also finds that the assigned 10 percent disability rating fully contemplates any functional impairment or functional loss reflected by the manifestations of the Veteran's service-connected TMJ disorder, which have included painful motion, locking and popping/clicking.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).    

The Board has considered the Veteran's representative's contentions, which were outlined above.  In the July 2016 and November 2017 IHPs, the representative noted, essentially, that the Veteran experienced tinnitus related to his TMJ disorder.  It appears that the representative was referencing the popping and clicking sounds objectively noted upon TMJ examination and motion.  These are musculoskeletal symptoms related to the Veteran's TMJ and do not appear to be tinnitus, which is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).  The Veteran and his examiners can hear the noise, and no medical examiner has found this to be tinnitus.  As noted, the Board has found that that the 10 percent disability rating assigned for the Veteran's TMJ disorder throughout the appeal period contemplates any functional impairment reflected by the manifestations of the TMJ disorder, to include popping and clicking.  As such, while the Board has considered the representative's contentions, a still higher disability rating is not warranted based on popping and clicking.

In sum, the Board finds that throughout the appeal period the Veteran's TMJ disorder was manifested by painful motion, but such was not manifested by inter-incisal range of motion limited to at least 31 to 40 (or 30 to 34) mm or range of lateral excursion limited from 0 to 4 mm.  As such, the Board concludes that the criteria for an initial 10 percent disability rating, but no higher, is warranted throughout the appeal period for TMJ disorder and to this extent the Veteran's claim is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2017).

II.  Headaches

Factual Background and Legal Criteria

An August 2007 rating decision granted entitlement to service connection for headaches and assigned a disability rating of 0 percent (noncompensable), effective April 1, 2007.  A September 2017 rating decision granted entitlement to service connection for intracranial hypotension and reclassified the service-connected disability as headaches with intracranial hypotension.  Throughout the appeal period, the Veteran's headaches have been rated under Diagnostic Code 8100 (Migraine).  Under Diagnostic Code 8100, a 50 percent disability rating is provided for "[w]ith very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  A 30 percent disability rating is provided for "[w]ith characteristic prostrating attacks occurring on an average once a month over last several months."  A 10 percent disability rating is provided for "[w]ith characteristic prostrating attacks averaging one in 2 months over last several months."  A 0 percent disability rating is provided for "[w]ith less frequent attacks."  The rating criteria do not define "prostrating."  Prostration is defined by a medical dictionary as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).   

The Veteran filed his claim for entitlement to service connection in March 2007 and listed a disability of migraine.  A March 2007 VA eye examination report noted that the Veteran reported occasional headaches.  He was afforded a VA examination in May 2007 and the neurological examination report referenced that during active service the Veteran "experienced very severe headaches after strenuous exercise.  The pattern of headaches was determined to be due to low [cerebral spine fluid (CSF)] pressure."  It was noted that "[t]he [CSF] leak headaches are almost continuous and being managed by Fiorin[a]l on daily basis" and that the Veteran "denies any nausea or vomiting.  There is no weakness or loss of sensation."  It was noted that "[t]here has been some visual changes during the peak of the symptoms, but he denies any visual problems now."  Neck pain and limitation of movement of the neck was also referenced (the Veteran is separately service-connected for a cervical spine disability).  It was noted that "[b]ecause of his [CSF] leak, headaches and neck pain he has...significant limitation of activities.  He has to avoid running, and other strenuous exercise."  It was noted that "[t]he daily headache level is about 4-5 and getting worse to 7-9 if he does not take medication."  An impression was noted of "[p]ersistent headaches secondary to chronic CSF leak and probable dural-outpouching in the cervical region being managed medically.  History of migraine headaches stable."  A July 2007 VA clarifying opinion stated "no pathology to render a diagnosis re [CSF] leak beyond the headaches cited."  

In the March 2008 NOD, the Veteran stated that "I am very limited in what I can do physically without creating significant headaches that are all almost identical in pain and impact as was during the CSF leak I was experiencing while on active duty."  He also stated that "[l]ifting 50 [pound] boxes can instigate the headaches, and the pain 'pattern' I feel in my head is identical every time (as in comparison to a headache I may get for being dehydrated)," that "I must also limit exercise, including restricting almost all weight lifting and high rate aerobic activities" and that "[e]ven with following these restrictions, I still get these same headaches on occasion and consequently am on a headache medication which is similar to migraine medication."  He further stated that "I am still taking regular medication for headaches that are caused when my physical activities create the condition, almost certainly due to the CSF leak" and that "[w]hen the headaches occur, depending on the severity, I must relax as much as possible, sometimes lying down, and wait until the pain goes away or diminishes."  He also stated that "I will say that the medicine I am prescribed does work well."

In a statement accompanying the September 2009 VA Form 9, the Veteran stated that "[t]he loss of CSF causes migraine level headaches that are only relieved by prescription medicine (Fiorinal Equivalent)."  He also stated that "what I don't see the VA evaluation taking into account is the significant impacts to my lifestyle to compensate for this condition," that "I can no longer jog.  I can only ride a bike on flat terrain and with low exer[t]ion.  I can't lift heavy objects.  I can no longer go on hikes in mountainous terrain.  My exercise program is restricted to walking and minor aerobics" and that "[w]hen I do exercise beyond these limits, the affects of the CSF leak are readily apparent and I must take the medicine for weeks to overcome the headaches."  He also stated that "I was told that if medication and modified lifestyle are working, then accept that.  I have, but the impacts to my lifestyle are significant and I don't see how the VA evaluation system is taking this into account."

Of record are treatment records from government facilities, to include from Walter Reed and Barquist Army Health Clinic.  A September 4, 2013 Barquist record noted that the Veteran reported a history of headache and a diagnosis was noted of headache syndromes.  Under the medical history section, noted was recurrent spinal leak with recurrent headaches.  A September 24, 2013 Walter Reed record noted "[h]eadache intermittent with CSF leak."  An October 29, 2013 Walter Reed record noted "CSF leak...causing headaches with activity five years ago."  A November 13, 2013 Barquist record noted an assessment of spontaneous intracranial hypotension and referenced the Veteran as having a "[history] of spontaneous CSF leak 8 years ago, associated with intractable positional [headaches], diplopia, though markedly improved, symptoms recur."  Various Barquist records from 2013 to 2016 noted "[n]o headache."  See September 18, 2013, October 1, 2013, October 29, 2013, April 30, 2014, January 5, 2015, September 28, 2015 and May 31, 2016 notes.  Also, various notes from this time frame also noted that the Veteran "does moderate exercise for 30 minutes most days of the week."  See September 4, 2013, September 18, 2013, October 1, 2013, October 29, 2013, April 30, 2014, January 5, 2015, September 28, 2015 and May 31, 2016 notes.  

The Veteran's representative stated in the July 2016 Informal Hearing Presentation (IHP) that, essentially, all of the Veteran's disabilities had "significantly worsened" and that his prior VA examinations "no longer accurately reflect the severity of his disabilities."

The Board remanded the Veteran's claim in August 2016 to, as relevant, afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in July 2017 by Dr. T.Y.  A Headaches Disability Benefits Questionnaire (DBQ) noted a diagnosis of a headache condition of migraine including migraine variants.  Under the medical history section, it was noted that "[s]ince the 1980s, the [Veteran] began having headaches, described as a pain (could not describe) over the frontal head region associated with light sensitivity usually lasting several hours occurring once a year.  This headache is usually preceded by a blurred visual field" and that "[h]owever, the [V]eteran has not had these headaches for 15 years."  Medication was not noted as being taken.  Headache pain in the frontal head region was noted.  Non-headache symptoms of sensitivity to light and blurred visual field were noted.  The duration of typical head pain was noted as less than 1 day.  It was noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain and that the frequency, on average, of prostrating attacks over the last several months was "[w]ith less frequent attacks."  It was noted that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  It was noted that the Veteran's headache condition did not impact his ability to work.

A Central Nervous System and Neuromuscular Diseases DBQ was also completed by Dr. T.Y.  A diagnosis was noted of spontaneous intracranial hypotension.  The DBQ referenced during active service the Veteran having "spontaneous intracranial hypotension headaches."  It was noted that "[n]o clear source was identified, but the [Veteran] was responding to medical management.  The [Veteran] reports... headaches also improved.  However, these headaches will be brought on with strenuous activities such as jogging for a mile or hiking for an hour."  The examiner stated that the Veteran was diagnosed with intracranial hypotension during active service and that "[h]e did have headaches and diplopia from intracranial hypotension, but his diplopia resolved and he has not had a headache since 2013.  He reports he usually will not have headaches from intracranial hypotension unless he performs extrenuous activities such as jogging for a mile or hiking for an hour."  It was also noted that the Veteran "did report having difficulty staying asleep since 2013, but he did not seek medical evaluation for this symptom which is not likely to be related to intracranial hypotension."

The Veteran's representative's November 2017 IHP did not provide any specific argument in relation to the headaches claim.
Analysis

Upon review, the Board finds that entitlement to an initial compensable disability rating for the Veteran's headaches is not warranted.

As noted, under Diagnostic Code 8100 a 10 percent disability rating is provided for "[w]ith characteristic prostrating attacks averaging one in 2 months over last several months."  Higher disability ratings are warranted for more frequent and severe prostrating attacks.  The evidence of record did not demonstrate that the Veteran's headaches were of the severity and frequency contemplated by the higher 10 percent disability rating.  

In this regard, the May 2007 VA examination report described the Veteran's headaches as "almost continuous and being managed by Fiorin[a]l on daily basis."  While these headaches were noted be of significant frequency ("almost continuous"), the evidence did not indicate that such were of the severity contemplated by the 10 percent disability rating, which requires "characteristic prostrating attacks."  As noted, the rating criteria do not define "prostrating," but prostration is defined by a medical dictionary as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  The May 2007 VA examination report did not indicate that the Veteran's headaches were manifested by extreme exhaustion or powerlessness or that they were prostrating.  While it was noted that "[t]he daily headache level is about 4-5 and getting worse to 7-9 if he does not take medication," it was also noted that the Veteran "denies any nausea or vomiting.  There is no weakness or loss of sensation."  

The examination report also referenced that the "[b]ecause of his [CSF] leak, headaches and neck pain he has...significant limitation of activities.  He has to avoid running, and other strenuous exercise."  As quoted above, the Veteran provided further information as to this point in the March 2008 NOD and the statement accompanying the September 2009 VA Form 9.  In these statements, the Veteran, essentially, stated that strenuous activity causes headaches and that as a result, he has modified his activities to avoid such strenuous activity and the resulting headaches.  The Veteran's statements (and other evidence) therefore indicate that he is restricted from strenuous activity in order to avoid causing headaches.  This, however, does not directly relate to the schedular rating criteria and the issue of whether he has "characteristic prostrating attacks averaging one in 2 months over last several months."  While the Veteran was restricted from strenuous activity to avoid causing headaches, this does not indicate that the headaches he did experience were of the severity that they resulted in extreme exhaustion or powerlessness (i.e., prostrating).   

As noted, in the March 2008 NOD the Veteran stated that "I am still taking regular medication for headaches that are caused when my physical activities create the condition, almost certainly due to the CSF leak" and that "[w]hen the headaches occur, depending on the severity, I must relax as much as possible, sometimes lying down, and wait until the pain goes away or diminishes."  The Board has considered this statement, but finds that it is too vague in nature as to the frequency and severity of headaches experienced  to indicate that the Veteran's headaches were manifested by "characteristic prostrating attacks averaging one in 2 months over last several months."

Other evidence also did not indicate that the Veteran's headaches were manifested by "characteristic prostrating attacks averaging one in 2 months over last several months."  Treatment records from government facilities, discussed above, referenced the Veteran as having "recurrent headaches" and "intermittent" headache and that "intractable positional [headaches]...though markedly improved, symptoms recur."  This information does not indicate that the Veteran's headaches were of the severity and frequency contemplated by the 10 percent disability rating criteria.  In addition, the July 2017 Headaches DBQ noted the Veteran as having characteristic prostrating attacks of migraine/non-migraine headache pain and that the frequency, on average, of prostrating attacks over the last several months was "[w]ith less frequent attacks."  The July 2017 Central Nervous System and Neuromuscular Diseases DBQ noted that the Veteran "has not had a headache since 2013" and that "[h]e reports he usually will not have headaches from intracranial hypotension unless he performs extrenuous activities such as jogging for a mile or hiking for an hour."  
The Board acknowledges the Veteran's representative's July 2016 IHP, which stated that "[a]nother issue is concerning the Veteran's headaches and their effect on his ability to function within his home life and work" and that "[i]t clearly causes a cognitive disability and does not afford the Veteran the ability to focus or concentrate.  This was not considered by the RO in rating his disabilities."  The Board notes that it is unclear on what basis this statement was made, as the medical records did not state that the Veteran's headaches cased a cognitive disability or impacted his ability to focus or concentrate.  As such, this statement is afforded limited probative value.  In any event, to the extent that the Veteran's ability to focus or concentrate was impacted while he experienced a headache, the Board finds that such is contemplated by rating criteria in Diagnostic Code 8100, which considers the severity of headache attacks.

In sum, the Board finds that the Veteran's headaches were not manifested by characteristic prostrating attacks averaging one in 2 months over last several months.  Rather, the disability picture of his headaches was, to include the severity and frequency of his headaches, more nearly approximated the 0 percent disability rating criteria ("less frequent attacks").  As such, the Board concludes that the criteria for an initial compensable disability rating for headaches have not been met and to this extent the Veteran's claim is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Extraschedular 

The Board notes that extraschedular disability ratings are available in certain circumstances.  Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  See id.  In this case, as noted, the evidence indicated that the Veteran is restricted from strenuous activity in order to avoid causing headaches.  This restriction of strenuous activity does not appear to be contemplated by Diagnostic Code 8100.  

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321(b)(1) (2017).  The Veteran has not contended, and the evidence of record did not suggest, that his headaches resulted in marked interference with employment or frequent periods of hospitalization.  In this regard, an April 2007 VA General Medical examination report referenced the Veteran as working as an engineer and the July 2017 Headaches DBQ noted that the Veteran's headache condition did not impact his ability to work.  As such, referral for extraschedular consideration is not warranted in this case.

The Board acknowledges the Veteran's contentions, to include in a statement accompanying the September 2009 VA Form 9 that "the impacts to my lifestyle are significant and I don't see how the VA evaluation system is taking this into account."  The Board has considered the Veteran's contention and is sympathetic that he has altered his lifestyle and has been restricted from strenuous activity in order to avoid causing headaches.  For the reasons outlined above, however, an increased disability rating is not warranted on this basis. 

III.  Eyes Disability 

Factual Background and Legal Criteria

An August 2007 rating decision granted entitlement to service connection for optic atrophy status post cranio spinal leak and endothelial corneal defect on the left eye and assigned a disability rating of 0 percent (noncompensable), effective April 1, 2007.  The Veteran's eyes disability has been rated under Diagnostic Code 6099-6026, which indicates that the eyes disability has been rated by analogy.  See 38 C.F.R. § 4.20 (2017) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2017) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99"); see also 38 C.F.R. § 4.27 (2017) (stating "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen").

The applicable rating criteria for eye disabilities were amended during the appeal period.  Such criteria were amended effective December 10, 2008 and the amended criteria apply to all claims filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  In this case, the Veteran's claim was filed in March 2007.   As such, the Board will consider the "old" schedular criteria during the entire appeal period and will also consider the "new" schedular criteria as of their November 10, 2008 effective date.

Under the "old" schedular criteria, Diagnostic Code 6026 (titled Neuritis, optic) stated to "[r]ate underlying disease, and combine impairment of visual acuity or field loss."  Impairment of visual acuity was evaluated from 0 percent to 100 percent based on the degree of impairment.  The percentage evaluation was found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a, Table V (2006).  Impairment of field of vision was rated under Diagnostic Code 6080 and based on the amount field of vision was impaired.

Under the "new" schedular criteria, Diagnostic Code 6206 (titled Optic neuropathy) stated to "[e]valuate based on visual impairment."  The evaluation of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  See 38 C.F.R. § 4.75(a) (2017).  Impairment of visual acuity is evaluated from 0 percent to 100 percent based on degree of impairment, as noted in Diagnostic Codes 6064-6066.  Impairment of field of vision is rated under Diagnostic Code 6080 and based on the amount field of vision is impaired.  Muscle function is rated under Diagnostic Code 6090 and considers diplopia.    
The Veteran filed his claim for entitlement to service connection in March 2007 and listed disabilities of endothelial corneal defect on left eye, optic atrophy right eye (night vision) and strabismus non-paralytic heterophoria exophoria.  The Veteran was afforded a VA examination in March 2007 and the examination report noted that the Veteran had subjective complaints of difficulty seeing at night and "optic atrophy both optic nerves per patient history."  Regarding diplopia, it was noted "[t]emporary for 6 weeks while hospitalized" and it was referenced that the Veteran was hospitalized during active service in 2005.  Regarding history of ocular disease, it was noted "[o]ptic atrophy [both eyes] post cranieo spinal leak."  It was noted that the Veteran's distance vision was 20/15 bilaterally (with and without prescription).  His near vision was 20/20 bilaterally (with and without prescription).  Regarding visual field, it was noted "confrontation field is [n]ormal."  An assessment was noted of "1. mild optic atrophy post Crainio spinal leak," "2. High myopia corrected by PRK. with excellent distan[]t [v]ision" and "3. Difficulty seeing at night more than likely than not related to 1 and 2."

In the Veteran's March 2008 NOD, he stated that "I still have issues with vision at night, but I honestly am unaware if this would be caused by the optic atrophy."  He also referenced the March 2007 VA examination and that the examiner did not have his medical records prior to the examination (the Veteran said he sent the examiner some records after, but was "unable to confirm whether doctor received them").  He also stated that "I believe the issue could be resolved by an examination as extensive as was done by Walter Reed, or rely on their examinations, and then evaluate the findings as appropriate."  This reference was to "extensive eye examinations by ophthalmologists and neuro-ophthalmologists at Walter Reed Army Medical Center" during his active service.

In a statement accompanying the September 2009 VA Form 9, the Veteran referenced "temporary double vision" during his active service.  He also again referenced that the March 2007 VA examiner "had not seen nor had a copy of my medical record."  He also stated that "I honestly don't know if my impacted night vision (rings around Street lights, etc) are caused by this."

The Veteran's representative stated in the July 2016 Informal Hearing Presentation (IHP) that, essentially, all of the Veteran's disabilities had "significantly worsened" and that his prior VA examinations "no longer accurately reflect the severity of his disabilities."  

The Board remanded the Veteran's claim in August 2016 to, as relevant, afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in July 2017 and an Eye Conditions DBQ was completed.  The examiner outlined various evidence of record, to include records during the Veteran's period of active service and the March 2007 VA examination report.  Diagnoses were noted of optic nerve hypoplasia of the right eye (with a date of diagnosis noted of April 2006), cornea defect of the left eye (with a date of diagnosis of July 2000) and exophoria (with a date of diagnosis of April 2006).  Under the medical history section it was noted that the Veteran "[c]onfirms above history of spinal fluid leak.  Reports the diplopia gradually worsened over the next few months after onset.  Denies diplopia currently, has completely resolved."  It was also noted that the "Veteran does not feel like he has and [sic] visual limitations or functional impairment.  He reports wearing a mild distance eyeglass prescription for use mainly when driving.  He removes his glasses to read, which seems to work well.  Veteran denies any visual complaints or changes in vision."  It was noted that the Veteran "reports annual eye exams with private eyecare provider.  His last exam was 10/2016, he has told his private provider about the optic atrophy diagnosis, but the private provider has not found any abnormality."  

The Veteran's visual acuity was noted as 20/40 or better bilaterally, both near and distance and corrected and uncorrected.  It was noted that the Veteran did not have diplopia.  Upon internal eye exam, the right optic disc was noted as "?double ring sign, tilted, PPA temp, smaller disc size than [left eye]" and the right periphery was noted as "small area of CRA sup-nasal."  It was noted that the Veteran had a visual field defect (or a condition that may result in visual field defect).  Visual field testing was noted as performed, specifically the Goldmann's equivalent III/4e target.  It was noted that the Veteran did not have loss of a visual field.  It was noted that the Veteran had corneal conditions.  It was noted that there was no decrease in visual acuity or other visual impairment attributable to a corneal condition.  It was noted that the Veteran had optic neuropathy and other disc conditions, specifically optic nerve hypoplasia of the right eye.  It was noted that there was no decrease in visual acuity or other visual impairment attributable to the optic nerve hypoplasia.  It was noted that the Veteran's eye conditions did not impact his ability to work.

Under the remarks section, the examiner stated "[p]er VBMS record review, prior history of optic nerve hypoplasia right eye, a congenital condition, diagnosed by neuro-ophthalmology.  This condition was recorded in military records as optic nerve atrophy right eye."  It was also noted that "[p]osterior polymorphous corneal dystrophy, left eye, recorded as endothelial corneal defect left eye."  Also noted was "[p]rior history of diplopia status post cerebral spinal fluid leak.  Veteran has been diagnosed with a stable exophoria and is asymptomatic for diplopia at this time."  

The examiner also noted that "[t]he [V]eteran denies an ocular complaints or functional limitations.  The above conditions are not causing any decrease in visual acuity or other visual impairment including field loss, pain, rest-requirements, or episodic incapacity.  There is no active pathology noted at exam."  The examiner further stated that "[visual field] completed and scanned/attached in Vista Imaging.  Visual fields essentially full.  Mild restriction in all quadrants except superotemporal right eye, but does not correlate with any ocular health findings.  Restriction likely due to test taking error or learning curve."  Included of record was visual field testing results for the right eye (on a Goldmann Perimeter Chart).

The Veteran's representative's November 2017 IHP did not provide any specific argument in relation to the eye disabilities claim.

Analysis

Upon review, the Board finds that entitlement to an initial compensable disability rating for the Veteran's eyes disability is not warranted.

As noted above, Diagnostic Code 6026 under the "old" criteria instructed to "[r]ate underlying disease, and combine impairment of visual acuity or field loss."  As noted above, Diagnostic Code 6026 under the "new" criteria instructs to "[e]valuate based on visual impairment," which encompasses impairment of visual acuity, visual field, and muscle function.  See 38 C.F.R. § 4.75(a) (2017). 

The evidence of record indicated that the Veteran's visual acuity was not impacted by his service-connected eyes disability.  Both the March 2007 and July 2007 VA examination reports noted bilateral distance vision of 20/40 or better.  Such corresponds to a 0 percent disability rating under both the "old" and "new" criteria.

The evidence also indicated that the Veteran's visual filed was not impacted by his service-connected eyes disability.  The March 2007 VA examination noted regarding visual field "confrontation field is [n]ormal."  The July 2017 VA examination report noted that there was no decrease in visual acuity or other visual impairment attributable to a corneal condition and that there was no decrease in visual acuity or other visual impairment attributable to the optic nerve hypoplasia.  It was also noted that the conditions identified by the examiner "are not causing any decrease in visual acuity or other visual impairment including field loss."  As noted, of record were visual field testing results for the right eye (on a Goldmann Perimeter Chart).  While the examiner stated that "[v]isual fields essentially full.  Mild restriction in all quadrants except superotemporal right eye," he further stated that these findings "do[] not correlate with any ocular health findings.  Restriction likely due to test taking error or learning curve."  In other words, while visual field testing noted some restrictions, the examiner stated that these findings were not related to "any ocular health findings," which would include his service-connected eyes disability, but rather were due to other unrelated factors (specifically, "likely due to test taking error or learning curve").

As applicable under the "new" rating criteria, the evidence indicated that the Veteran's muscle function was not impacted by his service-connected disability.  In this regard, it appears that the Veteran had diplopia temporarily during his active service, but not following separation from such service.  See March 2007 VA examination report (referencing the Veteran as having temporary diplopia for 6 weeks during his active service); September 2009 Veteran's Statement (referencing "temporary double vision" during his active service); July 2017 Central Nervous System and Neuromuscular Diseases DBQ (stating that the Veteran was diagnosed with intracranial hypotension during active service and that "[h]e did have headaches and diplopia from intracranial hypotension, but his diplopia resolved); July 2017 Eye Conditions DBQ (noting that the Veteran did not have diplopia).

The Board has considered the Veteran's contentions, as outlined above.  In his March 2008 NOD and September 2009 statement, he referenced that the VA examiner had not seen his medical records prior to the examination.  This presumably would not have impacted the testing conducted as related to the Veteran's visual impairment, which is the primary basis of the relevant rating criteria.  In the March 2008 NOD, the Veteran also referenced, essentially, that his VA examination was less thorough than examination conducted during his active service.  While this may be true, the March 2007 VA examination did conduct testing related to the Veteran's visual impairment.  The Veteran also stated in his March 2008 NOD that "[t]hough my vision is currently good, which could indicate I haven't been affected by the atrophy, I need to point out that I had PRK surgery in 2003...and consequently this corrective surgery could be compensating for any atrophy related impairments."  The evidence, as noted above, did not demonstrate visual impairment related to the Veteran's service-connected eye disability, which is the primary basis of the relevant rating criteria.  As such, lacking visual impairment related to the Veteran's service-connected eye disability, a compensable disability rating is not warranted, irrespective of whether visual impairment was improved by PRK surgery.

In sum, the Board finds that the Veteran's eyes disability was not manifested by visual impairment, to include in visual acuity, visual field and muscle function.  As such, the Board concludes that the criteria for an initial compensable disability rating for the Veteran's eyes disability have not been met and to this extent the Veteran's claim is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.75-4.84a, Diagnostic Code 6026 (2006); 38 C.F.R. § 4.75-4.79, Diagnostic Code 6026 (2017).

 Extraschedular

The criteria related to extraschedular ratings were outlined above.  In this case, the Veteran has reported difficulty seeing at night.  See March 2007 VA Examination Report, March 2008 NOD, September 2009 Veteran Statement.  The March 2007 VA examination report noted an assessment of "[d]ifficulty seeing at night more than likely than not related to" service-connected optic atrophy and nonservice-connected high myopia corrected by PRK.  It does not appear that the applicable rating criteria contemplate difficulty seeing at night.  The Veteran, however, has not contended, and the evidence of record did not suggest, that his eyes disability resulted in marked interference with employment or frequent periods of hospitalization.  In this regard, an April 2007 VA General Medical examination report referenced the Veteran as working as an engineer and the July 2017 Eye Conditions DBQ noted that the Veteran's eye conditions did not impact his ability to work.  As such, referral for extraschedular consideration is not warranted in this case.
  
IV.  Status Post Cerebral Spinal Fluid Leak

Factual Background and Legal Criteria

An August 2007 rating decision granted entitlement to service connection for status post cerebral spinal fluid leak and assigned a disability rating of 0 percent (noncompensable), effective April 1, 2007.   

The Veteran filed his claim for entitlement to service connection in March 2007 and listed a disability of cerebral spinal fluid leak.  He was afforded a VA examination in May 2007and a neurological examination report referenced the Veteran as having a cerebral spinal fluid leak during his active service.  A physical examination was conducted, which include motor, deep tendon reflexes and sensory examination.  The only impressions listed were, as noted above, "[p]ersistent headaches secondary to chronic CSF leak" and also cervical spondylosis (the Veteran is separately service-connected for a cervical spine disability).  A July 2007 VA clarifying opinion stated "no pathology to render a diagnosis re [CSF] leak beyond the headaches cited."  

In his March 2008 Notice of Disagreement (NOD), the Veteran discussed his headaches, to include the resulting restrictions on strenuous activity to prevent headaches.  This was addressed in depth in the Headaches section above.  The Veteran also stated regarding his cerebral spinal fluid leak that "I believe it is still ongoing and probably will be forever as was verbally told to me by the VA neurologist during my VA exam."  He also stated that he was told by military medical professionals to "limit activities that would cause increased pressure and a resulting CSF leak."  He further stated that "I was not tested for the leak during my VA evaluation, but I can say that while on active duty, only tests which utilized radioactive dyes could show the leak...dyes with the CATSCAN never could clearly point out the leak" and that "I welcome another test using radioactive dye."  He further stated that "with these severe physical limitations I can only assume that the rating was 0% because the VA does not have this condition listed in the rating schedule" and that "I also must object to the conclusion the VA noted that 0% evaluation is based upon no objective findings...I just don't understand that.  This alone is my worst physical ailment and has placed the most severe physical limitations upon me."

In a statement accompanying the September 2009 VA Form 9, the Veteran stated that his headaches and his cerebral spinal fluid "are directly related."  As quoted above in the Headaches section, the Veteran discussed, essentially, how his lifestyle had been impacted in that he is restricted from strenuous activity to avoid causing headaches.

Of record are treatment records from government facilities, which included the results of what appear to be a December 2013 cervical MRI that stated "[n]o evidence of any enhancement of the [illegible] indicate any chronic CSF leak or chronic intracranial hypotension."

The Veteran's representative stated in the July 2016 Informal Hearing Presentation (IHP) that, essentially, all of the Veteran's disabilities had "significantly worsened" and that his prior VA examinations "no longer accurately reflect the severity of his disabilities."  

The Board remanded the Veteran's claim in August 2016 to, as relevant, afforded the Veteran a new VA examination.  The Veteran was afforded a VA examination in July 2017.  A Central Nervous System and Neuromuscular Diseases DBQ was completed.  The only diagnosis listed was spontaneous intracranial hypotension.  A neurologic examination was completed.  The examiner referenced the Veteran as having "headaches and diplopia from intracranial hypotension, but his diplopia resolved and he has not had a headache since 2013."  

The Veteran's representative's November 2017 IHP did not provide any specific argument in relation to the post cerebral spinal fluid leak claim.

Analysis

Upon review, the Board finds that entitlement to an initial compensable disability rating for the Veteran's post cerebral spinal fluid leak is not warranted.

As addressed above, medical evidence referenced the Veteran as having headaches and eye disability due to the cerebral spinal fluid leak.  The headaches and eye disability manifestations were discussed above in depth in the sections related to those claims.  The medical evidence did not otherwise demonstrate that there were other manifestations of the cerebral spinal fluid leak.  In this regard, the Board finds highly probative the July 2007 VA clarifying opinion that stated "no pathology to render a diagnosis re [CSF] leak beyond the headaches cited."    

The AOJ has rated this disability under Diagnostic Code 8099-8046, indicating such is rated by analogy (the relevant regulations for such were referenced above).  Diagnostic Code 8046 is titled Cerebral arteriosclerosis.  The Diagnostic Code provides in full: 

Purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).   

Purely subjective complaints such as headache, dizziness, tinnitus, insomnia and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis. 
  
Note: The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  

The Board has considered this diagnostic code and that the status post cerebral spinal fluid leak is being evaluated by analogy.  The Board concludes that because the medical evidence demonstrated that the status post cerebral spinal fluid leak was not manifested by any symptoms, beyond related to headaches and eye disability, an initial compensable disability rating is not warranted for status post cerebral spinal fluid leak.

The Board has considered the Veteran's contentions.  The Board acknowledges that the Veteran is restricted from strenuous activity in order to avoid causing headaches.  While the Veteran discussed this in connection with the status post cerebral spinal fluid leak, the Board has addressed this contention in depth in the Headaches section above.  The Board also acknowledges the Veteran's statement that "I also must object to the conclusion the VA noted that 0% evaluation is based upon no objective findings...I just don't understand that.  This alone is my worst physical ailment and has placed the most severe physical limitations upon me."  As outlined, the evidence did not indicate that the Veteran's cerebral spinal fluid leak resulted in no objective findings or symptoms, but rather that the only such findings or symptoms related to headaches and eye disability.  The medical evidence, however, did not otherwise demonstrate that there were other manifestations or symptoms of the cerebral spinal fluid leak.  The Board also acknowledges that in the March 2008 NOD the Veteran referenced, essentially, that his examination report did not test him for cerebral spinal fluid leak.  It does not appear that such testing was necessary, as the examiner noted an impression that stated, in part, "chronic CSF leak."

In sum, the Board finds that the Veteran's status post cerebral spinal fluid leak was not manifested by any symptoms, beyond related to headaches and eye disability (which were addressed in the separate corresponding sections above).  As such, the Board concludes that the criteria for an initial compensable disability rating for status post cerebral spinal fluid leak have not been met and therefore to this extent the Veteran's claim is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8046 (2017).

V.  All Claims

Finally, with the exception of any issues discussed above, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

From April 1, 2007, entitlement to an initial 10 percent disability rating, but no higher, for TMJ disorder is granted.

Entitlement to an initial compensable disability rating for headaches is denied.

Entitlement to an initial compensable disability rating for optic atrophy status post cranio spinal leak and endothelial corneal defect on the left eye is denied.

Entitlement to an initial compensable disability rating for status post cerebral spinal fluid leak is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


